NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3015
                                       ___________

                                   ZAHEER BAKSHI,
                                             Appellant

                                             v.

                        BERGEN COUNTY SUPERIOR COURT
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                            (D.N.J. Civ. No. 2:15-cv-03560)
                       District Judge: Honorable Jose L. Linares
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 17, 2017

              Before: AMBRO, KRAUSE and NYGAARD, Circuit Judges

                              (Opinion filed: April 20, 2017)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Appellant Zaheer Bakshi, proceedings pro se, brought this case under Title II of

the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12112, et seq. Bakshi appeals

from adverse orders of the District Court granting summary judgment and denying

reconsideration. We will affirm.

                                             I.

       Bakshi lives in St. Lawrence County, New York, near the Canadian border. He

originally filed this suit in the U.S. District Court for the Northern District of New York

in May 2015. The case was transferred to the District of New Jersey.

       Bakshi alleged in his complaint that he has a variety of physical impairments,

including hearing loss and carpal tunnel syndrome. Bakshi relayed that in 2014, he filed

a lawsuit in the Superior Court of New Jersey, Bergen County (“BCSC”), the Appellee

here. The suit claimed that Ridgewood Water—a public utility company—unlawfully

recouped over $8,000 in water-usage charges at closing when Bakshi sold his

Ridgewood, New Jersey home.

       Bakshi requested in his state court pleading that Communication Access Real-

Time Translation (“CART”) technology be made available for court proceedings to

accommodate his hearing loss. 1 Apparently, CART was not provided by BCSC at “proof

hearings” on September 11 and September 25, 2014. In addition, Bakshi allegedly was


1
  “CART is a word-for-word transcription service, similar to court reporting, in which a
trained stenographer provides real-time captioning that appears on a computer monitor.”
K.M. ex rel. Bright v. Tustin Unified Sch. Dist., 725 F.3d 1088, 1092 (9th Cir. 2013).
                                            2
provided insufficient notice of a hearing on October 10, 2014, which led to his non-

attendance. Trial was set for early December without Bakshi’s input. The case was

dismissed with prejudice when Bakshi failed to appear.

       The prayer for relief in Bakshi’s federal complaint requests “injunctive relief to

grant full and timely ADA accommodations, and restore my [state] case to the calendar,

including but not limited to remote access with timely and proper notifications . . . .”

App. 91. Elsewhere in the complaint Bakshi made clear that the remedy he sought was

revival of his state court case. See App. 85 (“I am seeking injunctive relief to . . . restore

my [state] case to the calendar.”); see also App. 91 (“I want the Federal Court to

intervene and compel [BCSC] to grant me my full and timely ADA rights . . . .”).

       BCSC responded to Bakshi’s ADA suit with a motion for summary judgment. 2

According to BCSC, it made several attempts during the state court litigation to

accommodate Bakshi’s impairments, but Bakshi rebuffed those attempts. BCSC argued

that Bakshi could not prove essential elements of his Title II action, primarily that he was

discriminated against by BCSC because of a disability. 3 BCSC argued that summary



2
 Pursuant to Fed. R. Civ. P. 56(b), “[u]nless a different time is set by local rule or the
court orders otherwise, a party may file a motion for summary judgment at any time until
30 days after the close of all discovery.”
3
  Title II of the ADA provides that “no qualified individual with a disability shall, by
reason of such disability, be excluded from participation in or be denied the benefits of
the services, programs, or activities of a public entity, or be subjected to discrimination
by any such entity.” 42 U.S.C. § 12132.
                                              3
judgment was also proper under the Rooker-Feldman doctrine. See District of Columbia

Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263
U.S. 413 (1923). Bakshi submitted a brief (also construed by the District Court as a

motion for summary judgment), but no evidence in opposition to BCSC’s motion.

       The District Court granted summary judgment for BCSC, concluding that the

undisputed facts showed that BCSC attempted to reasonably accommodate Bakshi during

the state court litigation. The District Court also concluded that Bakshi “fails to point to

anything beyond his allegations . . . that he is disabled within the meaning of the ADA

and that he was not given an opportunity to participate in the court proceedings.” App.

58. The District Court dismissed Bakshi’s claims with prejudice. Bakshi’s multiple

requests for reconsideration were denied. This appeal followed.

                                             II.

       We have jurisdiction under 28 U.S.C. § 1291. Review of an order granting

summary judgment is plenary. See Daniels v. Sch. Dist. of Phila., 776 F.3d 181, 192 (3d

Cir. 2015). Denials of reconsideration are reviewed for abuse of discretion. Jang v.

Boston Sci. Scimed, Inc., 729 F.3d 357, 367 (3d Cir. 2013). We may affirm the District

Court’s judgment on any basis that the record supports. See Murray v. Bledsoe, 650 F.3d
246, 247 (3d Cir. 2011) (per curiam).

                                             III.




                                              4
       We conclude that the District Court lacked subject-matter jurisdiction, pursuant to

the Rooker-Feldman doctrine. On that basis we will affirm the District Court’s judgment

and its orders denying reconsideration.

       Rooker-Feldman deprives federal courts of subject-matter jurisdiction over claims

when “(1) the federal plaintiff lost in state court; (2) the plaintiff ‘complains of injuries

caused by the state-court judgments’; (3) those judgments were rendered before the

federal suit was filed; and (4) the plaintiff is inviting the district court to review and reject

the state judgments.” Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d
159, 166 (3d Cir. 2010) (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544
U.S. 280, 284 (2005)(alterations omitted)). Rooker-Feldman aims to preserve the

hierarchy of appellate review in state court systems by precluding lower federal courts

from effectively exercising appellate jurisdiction over final state-court judgments: “such

appellate jurisdiction rests solely with the United States Supreme Court.” In re Madera,

586 F.3d 228, 232 (3d Cir. 2009); see also Williams v. BASF Catalysts LLC, 765 F.3d
306, 315 (3d Cir. 2014).

       The doctrine is readily applicable here. Bakshi alleged that he lost in state court

(his suit against Ridgewood Water was dismissed with prejudice) and he identified that

loss as the injury that flowed from BCBS’s alleged violations of the ADA. The state

court order dismissing Bakshi’s case was entered before he commenced these federal

proceedings. And, as we noted above in quoting portions of Bakshi’s federal complaint,

                                               5
Bakshi expressly and repeatedly invited the District Court to review and overturn the

state court order of dismissal. See Great W. Mining, 615 F.3d at 166; cf. Sykes v. Cook

Cty. Circuit Court Probate Div., 837 F.3d 736, 743 (7th Cir. 2016) (“Rooker-Feldman

will not always bar a litigant from bringing claims against a state court for denial of

reasonable accommodations. . . . But when as in this case the injury is executed through a

court order, there is no conceivable way to redress the wrong without overturning the

order of a state court.”). Therefore, the District Court lacked subject-matter jurisdiction,

and on that basis we will affirm its orders dismissing Bakshi’s claims with prejudice and

denying reconsideration.4




4
  BCBS argued below and maintains on appeal that Rooker-Feldman applies. In agreeing
with that conclusion, we do not mean to subscribe to BCBS’s reliance on our pre-Exxon
“inextricably intertwined” formulation of the Rooker-Feldman analysis. Cf. Great W.
Mining, 615 F.3d at 169-70 & n.4.
                                             6